Title: From George Washington to John Hancock, 6 March 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown March 6th 1777.

I do myself the Honor to transmit you, the inclosed Copy of a Letter from Genl Lee received by a Flag on Tuesday last. you will perceive from thence his wishes & expectations of seeing some Members of Congress in consequence of his Letter upon that Subject. None of the passports which he mentions were sent out, though the Letter came by Genl How’s permission, as the Others did. I should be happy, to releive his anxiety, as far as I could, by sending in Major Morris, but this I cannot do ’till a safe conduct is granted.
The more I consider the Resolves respecting Lt Colo. Campbell and the Hessian Officers, the more convinced I am of their impolicy. The proposition made by Congress for the Exchange of prisoners, & which by their direction was transmitted to Genl Howe, was founded on principles of Equality—in number—and in Rank. From thence, no demand, as a matter of right, can be made of Genl Lee’s releasement, for any Officer or number of Officers of inferior rank. Whatever is or might be done in such instance, would be of favor & indulgence. The only Cartel that now subsists, is the one I have mentioned. This, so far as it goes, is a beneficial One—it recognises the rank of our Officers & insures their discharge from Captivity when ever we are possessed of a like number belonging to them & of the same Rank. If on our part it should be violated—if it is not observed—surely it will, & must cease

to be Obligatory on Genl Howe. What consequences may then ensue, I leave to your conjecture. If it be objected, that the above Observations & what I said in my former Letter prove that no treatment received by our Officers should be retaliated on theirs—My Answer is, that the proportion of Officers in their Hands is at least Six to One in Ours. This consideration, supposing we had a right to demand Genl Lees liberty, would be of great weight & sufficient to prevent in my Opinion the execution of the Resolves. I have the Honor to be in haste Yr Most Obedt Servt

Go: Washington

